 i318DECISIONS OF NATIONAL LABOR RELATIONS BOARDto come within the rule of theHollow Treecase.As the nature of acontractor's business is generally sporadic, such a test would tend toconfuse application of the rules for asserting jurisdiction,The Respondents contend that the Board should dismiss the com-plaint because the alleged unfair labor practices occurred in connec-tion with a purely local construction job, which, by itself, has no effecton interstate commerce.We find no merit to this contention, as webelieve that in the construction industry, as in others,,' the Boardzhould determine jurisdiction based on the over-all operations of the,employer'We accordingly find that Respondent Speer is engaged it) com-merce within the meaning of the Act, and that, because Respondent's.services to an interstate enterprise exceed the amount specified in theHollow Treedecision, it would effectuate the policies of the Act toassert jurisdiction in order to resolve the substantive issues raised bythe complaints.OrderIT IS HEREBY ORDERED that the order of the Trial Examiner dismiss-ing the complaints be, and it hereby is, reversed ; andIT IS FURTHER ORDERED that the above-entitled Cases Nos. 21-CA-844and 21-CB-276, be, and they hereby are, remanded to the Trial Ex-aminer for appropriate action, including preparation and issuance ofan Intermediate Report, setting forth his findings of fact, conclusionsof law, and recommendations with respect to the unfair labor practicesalleged in the complaints.3Von's Grocery Company,91 NLRB 504,FederalStores Division of Spiegel, Inc, 91NLRB 6474West Virginia Electric Corporation,90 NLRB 526 (to which Chairman Herzog andMember Reynolds separately dissented) decided prior to theHollow Ticecase, is over-ruled insofar as it is inconsistent with this decision.LEHIGHTON FURNITURE CORPORATION 1andUPHOLSTERERS' INTERNA-TIONAL UNION OF NORTH AMERICA, AFL, PETITIONER.Ci ase No.4-RC-1019.May 4, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold Kowal, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.1Thenameof the Employerappears as amended at the hearing.94 NLRB No 58. LEHIGHTON FURNITURE CORPORATION319Pursuant to the-provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Reynolds,and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe-Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.23.On December 9, 1950, the Petitioner requested recognition ofthe Employer as the exclusive bargaining representative of its em-ployees.The Employer and the Intervenor assert that the presentcontract is a bar to the instant proceeding.The Employer's president was formerly connected with a Paterson,New Jersey, firm, which is not a party to this proceeding. In No-vember 1949, the Employer was formed. It purchased the plant inLehighton, Pennsylvania, involved in this case, for the purpose ofmanufacturing furniture.In December 1949, the Employer brought12 men from the Paterson plant to Lehighton, to act as lead men, totrain additional help, and to make samples.However, all of these12 employees had left the Employer by the end of January 1950.On January 1, 1950, the Employer and the Intervenor executed acontract recognizing the Intervenor as exclusive bargaining represent-ative of the Employer's employees. It is this contract, which iseffective until December 31, 1951, that is urged in bar.The record establishes that in mid-December 1949, when the con-tract in question was under negotiation, the Employer had only about3 employees.At the time the contract was executed on January 1,1950, there were 12 employees.Actual production at the plant didnot begin until late in January or early February 1950, at which timethe Employer began employing local people. It presently employsabout 40 people.It is thus clear that the agreement urged in bar was executed priorto the actual commencement of production operations at the plantand at a time when the Employer had not yet recruited a representa-tive complement of employees. In these circumstances we find, inaccordance with well-established Board principles, that the contractdoes not constitute a bar to the present proceeding.3We find, therefore, that a question affectingcommerce has arisenconcerning the representation of employees of the Employer within2Local 95,Retail,Wholesale and Department Store Union, CIO, herein called the Inter-venor,was permitted to inteivene because of the existence of a contract with the Employercovering the proposed bargaining unit3WestinghouseElectric Corporation,87 NLRB 46$General Electric Company (Med-ford Plant),85 NLRB 150,The Goodyea, Tire and Rubber Company(,Special Products"C"), 80 NLRB 1347,Daaey Corporation,77 NLRB 408,Champion Motors Company,72 NLRB 436 320DECISIONSOF NATIONALLABOR RELATIONS BOARDthe meaning of Section 9 (c) and Section 2 (6) and (7) of the Act.4.We find that all production and maintenance employees, exclud-ing office clericals, guards, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]JARKA CORPORATION OF PHILADELPHIAandWILLIAM J. WALKERLOCAL 1291, INTERNATIONAL LONGSHOREMEN'SASSOCIATIONandWILLIAM J. WALKERLOCAL 1291, INTERNATIONAL LONGSLHOREMEN'S ASSOCIATIONandWIL-LIAMD.RICIIARDSON.Cases Nos. 4-CA-251,4-CB-411, and4-CB-45.May 7, 1951Decision and OrderOn September 25, 1950, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in this consolidated proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the RespondentUnion and the General Counsel filed exceptions to the IntermediateReport, and supporting briefs.As the International Longshoremen'sAssociation (AFL) (hereinafter called the International) is a directparty to collective bargaining agreements in the Philadelphia area,itwas permitted to file a brief in opposition to the Intermediate Re-port.The Respondent Company filed no exceptions to the Inter-mediate Report.The request for oral argument of the Respondent Union and theInternational is hereby denied, as the record, the exceptions, and thebriefs, in our opinion, adequately present the issues and the positionsof the parties.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.'The Board has considered the Inter-'Although the complaints enlarged upon the charges original'y filed, we find no meritin the Unions' contentions that the enlargement was barred by the 6-month limitationcontained in section 10 (b).The additional unfair labor practices were committed nolonger than 6 months before the filing and service of the original charges, and were there-fore properly included.Nor is it material that the enlargement of the complaint was004NLRB No. 54.